The right of a party to a negligence ease to examine his adversary for the purpose of proving facts necessary to the examining party’s affirmative case *895is undoubted. (Preiss v. O’Donohue, 173 App. Div. 121; Kessler v. North River Realty Co., 169 id. 814.) Under the peculiar circumstances of this case such an examination seems not only proper but necessary. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Jenks, P. J., Mills, Rich, Blackmar and Jaycox, JJ., concurred.